UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

MARIO CAICEDO and CARLOS
CAICEDO, JR., as Co-Personal
Representatives of The ESTATE of CARLA
STEFANIAK,
Plaintiffs,
v. Case No. 8:19-cv-147-T-27CPT

AIRBNB, INC., and VILLA LE MAS a/k/a
LA MARES a/k!a VILLA BUENA VISTA,

Defendants.
l

 

ORDER
BEFORE THE COUR'I` is Defendant AIRBNB, INC.’s Agreed Motion to Stay (Dkt. 13).
The Motion is GRANTED and this case is STAYED pending arbitration The Clerk is directed to
terminate any pending motions and CLOSE the file.

1a
DONE AND ORDERED this / g day of April, 2019.

  

ES D. W ITTEMORE
ited States District Judge

 

Copies to:
Counsel of Record

